
	

114 HR 2027 IH: Boko Haram Disarmament and Northeast Nigeria Recovery Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2027
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To support stabilization and lasting peace in northeast Nigeria and areas affected by Boko Haram
			 through development of a regional strategy to support multilateral efforts
			 to successfully protect civilians and eliminate the threat posed by Boko
			 Haram, to support efforts to rescue female students abducted in Nigeria on
			 April 14, 2014, as well as other kidnapping victims of Boko Haram, and to
			 provide funds for humanitarian relief, development programs, transitional
			 justice, and victim support, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Boko Haram Disarmament and Northeast Nigeria Recovery Act of 2015. 2.FindingsCongress makes the following findings:
 (1)On the night of April 14, 2014, 276 female students, most of them between 15 and 18 years old, were abducted by Boko Haram from the Chibok Government Girls Secondary School, a boarding school located in Borno state in the Federal Republic of Nigeria.
 (2)All public secondary schools in Borno state were closed in March 2014 because of increasing attacks by Boko Haram that killed hundreds of students, but the schoolgirls returned to school, despite the potential dangers, determined to pursue their education.
 (3)Boko Haram has claimed responsibility for subsequent kidnappings in the region. (4)Boko Haram leaders have threatened to sell the kidnapped schoolgirls into slavery and according to reports, has previously kept female hostages as slaves and committed sexual violence against them.
 (5)Boko Haram seems determined to carry out sophisticated and deadly attacks and to expand its area of operation.
 (6)Boko Haram has targeted schools, mosques, churches, villages, and agricultural centers, as well as government facilities, in hopes of creating an Islamic state in northern Nigeria.
 (7)There are estimates that Boko Haram has killed more than 4,000 people since 2011, and more than 2,000 people this year alone.
 (8)There is a possibility that many of the girls may have been taken into neighboring countries. (9)Boko Haram and other terrorist organizations pose a growing threat to United States interests in the region, as well as to broader regional peace and security.
 (10)In an effort to locate the kidnapped schoolgirls, the United States authorized the deployment of up to 80 military personnel to Chad in order to help with intelligence and surveillance.
 (11)The United States military have provided training, equipment, and other support for counter-terrorism units in the Sahel region to combat Al Qaeda affiliates and related groups in Africa.
 (12)Cameroon, Niger, and Chad have deployed troops in an effort to secure their borders against Boko Haram.
 (13)The United States named several individuals linked to Boko Haram as Specially Designated Global Terrorists in 2012 and designated Boko Haram as a Foreign Terrorist Organization in November 2013.
 (14)On May 22, 2014, the United Nations Security Council added Boko Haram to the 1267 sanctions list, a list of Al Qaeda-linked terrorist organizations subject to weapons embargoes, travel bans, and asset freezes.
 (15)The Senate and House have both passed resolutions condemning Boko Haram and the abduction of female students by the group from schools in the northeastern province of Borno in the Federal Republic of Nigeria.
 3.Statement of policyIt is the policy of the United States to work vigorously for a lasting resolution to the conflict in northeast Nigeria and other Boko Haram-affected areas by—
 (1)eliminating the threat posed by Boko Haram to civilians and regional stability through political, economic, humanitarian, law enforcement, military, and intelligence support for a comprehensive multilateral effort to protect civilians in affected areas and to defeat and demobilize Boko Haram fighters;
 (2)supporting efforts to rescue those individuals who have been abducted by Boko Haram; and (3)further supporting comprehensive reconstruction, transitional justice, development and humanitarian programs, and reconciliation efforts.
			4.Requirement of a regional strategy for defeating Boko Haram
 (a)Requirement for strategyNot later than 90 days after the date of the enactment of this Act, the President shall develop and submit to the appropriate committees of Congress a regional strategy to guide United States support for multilateral efforts to protect civilians from attacks by Boko Haram, to eliminate the threat to civilians and regional stability posed by Boko Haram, and to enforce the rule of law and ensure full humanitarian access in areas affected by Boko Haram.
 (b)Content of strategyThe strategy should include the following: (1)A plan to work with Nigeria and other international partners to find Boko Haram’s kidnapping victims and liberate them and a viable plan to protect civilians and eliminate the threat posed by Boko Haram.
 (2)An interagency framework to plan, coordinate, and execute all diplomatic, economic, intelligence, development, humanitarian, law enforcement, and military elements of United States policy across the region regarding Boko Haram.
 (3)A framework to evaluate the progress and effectiveness of the United States strategy toward eliminating the threat posed by Boko Haram.
 (c)FormThe strategy under this section shall be submitted in unclassified form, but may include a classified annex.
			5.Humanitarian assistance for areas affected by Boko Haram
 (a)AuthorityIn accordance with section 491 of the Foreign Assistance Act of 1961 (22 U.S.C. 2292) and section 2 of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), the President is authorized to provide humanitarian and development assistance to the populations in areas affected by Boko Haram.
			(b)Availability of amounts
 (1)In generalAmounts equivalent to the funds received by the United States Government pursuant to the final judgment in the case specified in paragraph (2) shall, notwithstanding any other provision of law, be made available to carry out this section.
 (2)CaseThe case referred to in paragraph (1) is United States of America v. All Assets Held in Account Number 80020796, in name of Doraville Properties Corporation, at Deutsche Bank International, Limited in Jersey, Channel Islands, and All Interest, Benefits, or Assets Traceable Thereto, et al., Case No. 1:13–cv–01832–JDB (D.D.C.).
				6.Assistance for recovery and reconstruction in areas affected by Boko Haram
 (a)AuthorityIt is the sense of Congress that the President should support efforts by the people of Boko Haram-affected areas and the Governments of Nigeria, Chad, Cameroon, and Niger, as security conditions permit—
 (1)to assist internally displaced people and returnees in securing durable solutions by spurring economic growth, supporting livelihoods, helping to alleviate poverty, and promoting access to basic services in northeast Nigeria, including education and employment opportunities;
 (2)to enhance the accountability and administrative competency of state and local governance institutions and public agencies in northeast Nigeria with regard to budget management, provision of public goods and services, and related oversight functions;
 (3)to provide all children with a quality basic education while ensuring the safety of students and school faculty;
 (4)to strengthen the operational capacity of the civilian police in Nigeria to enhance public safety, prevent crime and communal and sectarian violence, and deal sensitively with gender-based violence, while strengthening accountability measures to prevent corruption and abuses; and
 (5)to promote programs to address physical harm and psychosocial trauma, including post-traumatic stress disorder.
 (b)Future year fundingIt is the sense of Congress that the Secretary of State and Administrator of the United States Agency for International Development should work with the appropriate committees of Congress to increase assistance in future fiscal years to support activities described in this section if the Government of Nigeria demonstrates a commitment to transparent and accountable reconstruction in Boko Haram-affected areas of Nigeria, specifically by—
 (1)increasing oversight activities and reporting to ensure funds used to combat Boko Haram are used efficiently and with minimal waste; and
 (2)committing substantial funds of its own, above and beyond standard budget allocations to state and local governments, for the task of combating Boko Haram and rebuilding those regions affected by Boko Haram attacks.
 (c)Coordination with other donor nationsThe United States should work with other donor nations, on a bilateral and multilateral basis, to increase contributions for recovery efforts in northeast Nigeria and other areas affected by Boko Haram, and strengthen accountability mechanisms to ensure the transparent and timely use of those funds.
 (d)Termination of assistanceIt is the sense of Congress that the Secretary of State should withhold bilateral assistance to Nigeria for the purposes described under this section if the Secretary determines that the Government of Nigeria is not committed to transparent and accountable reconstruction and reconciliation in the Boko Haram-affected areas of Nigeria.
			7.Report
 (a)Report requiredNot later than 1 year after the submission of the strategy required under section 4, the Secretary of State shall prepare and submit to the appropriate committees of Congress a report on the progress made toward the implementation of the strategy required under section 4 and a description and evaluation of the assistance provided under this Act toward the policy objectives described in section 3.
 (b)ContentsThe report required under section (a) shall include— (1)a description and evaluation of actions taken toward the implementation of the strategy required under section 4;
 (2)a description of assistance provided under section 5 and section 6; (3)an evaluation of bilateral assistance provided to Nigeria and associated programs in light of stated policy objectives; and
 (4)a description of amounts of assistance committed, and amounts provided, to Nigeria during the reporting period by the Government of Nigeria, each donor country, and all relevant organizations.
 8.DefinitionIn this Act, the term appropriate committees of Congress means— (1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.  